Exhibit 32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER AND CHIEF FINANCIAL OFFICER PURSUANT TO 18 U.S.CSECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 In connection with the annual Report of DM Products, Inc. (the “Company”) on Form 10-K for the year ended December 31, 2011 filed with the Securities and Exchange Commission (the “Report”), We, Kurtis Cockrum and James Clarke, Chief Executive Officer and Chief Financial Officer, respectively, of the Company, certify, pursuant to 18 U.S.C. Section 1350, as adopted pursuant to Section 906 of the Sarbanes-Oxley Act of 2002, that: 1.The Report fully complies with the requirements of Section 13(a) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the consolidated financial condition of the Company as of the dates presented and the consolidated result of operations of the Company for the periods presented. By: /s/ Kurtis Cockrum Name: Kurtis Cockrum Title: Principal Executive Officer and Director Date: March 30, 2012 By: /s/ James Clarke Name: James Clarke Title: Principal Financial Officer and Director Date:
